DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 10, 15 and 17 is objected to because of the following informalities: Regarding claim 10, the word, “pulses,” is missing from after current in line 2.  As to claim 15, the word, “anode,” is spelled incorrectly in line 3.  Regarding claim 17, the word, “wherein,” should be used before, “the plurality of current pulses.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second magnitude" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

6.	Claims 1-10, 12-19, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9761861. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a method for forming a lithium metal anode in an electrochemical device, the method comprising: providing a cathode, the cathode having a positive current collector; providing a lithium conducting electrolyte region having a top surface and a bottom surface, the top surface interfacing a lithiated cathode; providing a negative current collector interfacing the bottom surface of the electrolyte region; and supplying a plurality of current pulses, the plurality of current pulses comprising a first pulse and a second pulse, the first pulse causing a formation of a layer of lithium metal anode positioned between the negative current collector and the bottom surface, the first pulse being characterized by a first amount of charge and first polarity during a first duration, the second pulse being characterized by a second amount of charge and second polarity during a second duration, the first amount of charge being greater than the second amount of charge.  Both inventions also teach a .
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 15, 17 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Affinito (U.S. Patent Publication 2013/0017441).

As to claim 17, Affinito teaches that the pulses can be pulse charges that have milliseconds of charge followed by milliseconds of rest (Paragraph 0058).
Affinito teaches every limitation of claims 15, 17 and 35 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affinito (U.S. Patent Publication 2013/0017441) in view of Mayers (“Suppression of Dendrite Formation via Pulse Charging in Rechargeable Lithium Metal Batteries”).
	The teachings of Affinito have been discussed in paragraph 8 above.
	Affinito fails to disclose that a net charge transfer of the plurality of current pulses is greater than zero, and that a majority of the plurality of current pulses is of a duration longer than a characteristic relaxation time of a double-layer at the interface of the lithium metal anode.
Mayers discloses a process of operating a lithium metal battery, wherein the battery comprises a cathode, anode and an electrolyte region, comprising: applying a plurality of current pulses between the cathode and anode, causing lithium material to plate onto the anode region (Abstract and Page 26218).  As to claim 16, Mayers teaches that the net charge transfer of the plurality of current pulses is greater than zero (Pages 26218-26219).  As to claim 18, Mayers discloses that the pulse duration is longer than a relaxation time of the layers (Page 26218).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have the current pulses of Affinito to be a duration longer than a characteristic relaxation time of a double-layer at the interface of the lithium metal anode and to have the net charge transfer of the pulses be greater than zero because Mayers teaches that this results in a more compact deposition and it mitigates the degree of dendrite formation.
Allowable Subject Matter
11.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claims 1-10, 12-14 and 34 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722


/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722